DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 17/339,918 filed on June 24, 2021.  Claims 21 to 40 are currently pending with the application.

Priority
The instant application is a continuation of Application S/N 17/018,073, filed on September 11, 2020, which claims priority from Provisional Application S/N 62/935,449, filed on November 14, 2019. Applicant’s claim for the benefit of prior-filed applications, under 35 U.S.C. 119(e), 120, 121, or 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 4, 2021 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 21, 22, 23, 28, 30, 33 to 35, and 38 to 40 are objected to because of the following informalities:  
Claim 21 reads “IoT” in line 12 at page 3.  For purposes of clarity, acronyms should be 
spelled at least once, the first time of their mention in the claims.  
Claim 21 reads “updated action list and audio file is used…” in line 14 at page 3, which appears to be a typographical error, and that should read “updated action list and the audio file are used…”. Same rationale applies to claim 39, since it recites similar limitations.
Claim 21 reads “transmits the array to one of the plurality of edge devices” in line 7 at page 4, and “transmitted to one of the plurality of edge devices” in line 9 at page 4, which appear to be typographical errors, and that should read “transmits the array to the one of the plurality of edge devices” and “transmitted to the one of the plurality of edge devices”, respectively.
Claim 22 reads “REST call”.  For purposes of clarity, acronyms should be spelled at least once, the first time of their mention in the claims.  
Claim 23 reads “gRPC”.  For purposes of clarity, acronyms should be spelled at least once, the first time of their mention in the claims.  
Claim 28 reads “two consecutive announcement” in line 2, and should read “two consecutive announcements”.
Claim 30 reads “rendering the announcement at the first edge device includes”, and should read “rendering the announcement by the first edge device includes”.
Claim 33 reads “rules parser uses use one or more…” in line 5, and “the content management or indexer” in lines 5 and 7, which appear to be typographical errors, and that should read “rules parser uses one or more…” and “the content management or the indexer”, respectively.
Claim 34 reads “requesting devices corresponds”, and should read “requesting devices correspond”.
Claim 35 reads “the system of claim 1”, and should read “the system of claim 21”.
Claim 38 reads “a voice recognizer that monitor sounds”, and should read “a voice recognizer that monitors sounds”.
Claim 39 reads “transmitting the array of the audio data to one of the plurality of edge devices” in line 8 at page 10, which appears to be a typographical error, and that should read “transmitting the array of the audio data to the one of the plurality of edge devices”.
Claim 40 reads “the rendering of the announcement by one of the plurality of edge devices” in line 2, which appears to be a typographical error, and that should read “the rendering of the announcement by the one of the plurality of edge devices”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21 to 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 10, 12 to 15, 17, and 18 of U.S. Patent No. 11,061,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the U.S. Patent and is covered by the U.S. Patent since both applications are claiming common subject matter, as follows: generating and transmitting messages for rendering of announcements on edge devices at a plurality of geographic locations, comprising: receive a message from a requesting device; retrieve information; and generate an action list based on the retrieved information; determining an available time slot at the first geographic location when the first edge device is available to render an announcement; retrieving an audio file and transmitting the audio file and the updated action list to the first edge device; receives a message from one or more of the plurality of requesting devices, generates a real-time announcement action list and provides the real-time announcement action list to the IoT Hub; negotiating a channel; generating a channel identifier; providing the channel identifier; and notifies the real-time audio controller that a subscription has been established to the channel, receiving an array of audio data and transmitting the array to one of the plurality of edge devices, rendering an announcement, sending a message to terminate the channel, and terminating the channel.  
Following mapping of claims 21 to 38 of Instant Application to claims 1 to 10, 12 to 15, 17, and 18 of U.S. Patent. Similar mapping applies to claims 39 and 40 of instant application, since they recite similar limitations.  
Instant Application
U.S. Patent 11,061,958
21. A system for generating and transmitting messages for rendering of announcements on a plurality of edge devices located at a plurality of geographic locations, comprising: storage within a cloud-platform storing a collection of audio files; a memory including a database storing information including: first type of destination information identifying one or more locations of venues where announcements are rendered; second type of destination information identifying location information corresponding to the plurality of different geographic locations where the plurality of edge devices are located, the plurality of edge devices including a first edge device located at a first geographic location; and grammar information including language-specific rules; a network interface for receiving messages from one or more of a plurality of requesting devices, the messages including a first type of message and a second type of message; a rules parser implemented by a processor to: receive a message from a first requesting device via the network interface if the message corresponds to the first type of message, the first type of message including a plurality of fields of information; retrieve information based on information included in the plurality of fields of the first type of message, the retrieved information including second type of destination information corresponding to the first edge device and grammar information associated with the second type of destination information of the first edge device; and generate an action list based on the retrieved information; a scheduler determining an available time slot at the first geographic location when the first edge device is available to render an announcement and updating the action list to indicate the determined available time slot; an IoT Hub retrieving an audio file from the collection of audio files stored in the storage and transmitting the audio file and the updated action list to the first edge device, wherein the updated action list and audio file is used by the first edge device to render an announcement at the determined available time slot based on information included in the updated action list; and a real-time audio controller that receives a message from one or more of the plurality of requesting devices via the network interface if the message corresponds to the second type of message, wherein when the real-time audio controller receives the second type of message, the real-time audio controller generates a real-time announcement action list and provides the real- time announcement action list to the IoT Hub, wherein the IoT Hub: negotiates a channel with the real-time audio controller and one of the plurality of edge devices; generates a channel identifier; provides the channel identifier to the first requesting device or the second requesting device; and notifies the real-time audio controller that a subscription has been established to the channel, wherein the real-time audio controller receives an array of audio data from the first requesting device or the second requesting device and the IoT Hub transmits the array to one of the plurality of edge devices with which the channel had been negotiated, wherein the one of the plurality of edge devices renders an announcement using the audio data included in the array, and wherein when the array is transmitted to one of the plurality of edge devices, the first requesting device or the second requesting device sends a message to terminate the channel and the channel is terminated by the IoT Hub.
31. The system of claim 21, wherein the IoT Hub uses the grammar information associated with the second type of destination included in the updated action list to receive the audio file from the collection of audio files.
36. The system of claim 21, wherein the array of audio data is a dual-compressed byte array and the plurality of edge devices decompresses the dual-compressed byte array prior to rendering the announcement.
1. A system for generating and transmitting messages for rendering of announcements on a plurality of edge devices located at a plurality of geographic locations, comprising: storage within a cloud-platform storing a collection of audio files; a memory including a database storing information including: first type of destination information identifying one or more locations of venues where announcements are rendered; second type of destination information identifying location information corresponding to the plurality of different geographic locations where the plurality of edge devices are located, wherein the location information identifies locations within the one or more locations of the venues; and grammar information including language-specific rules; a network interface for receiving messages from one or more of a plurality of requesting devices, the messages including a first type of message and a second type of message; a rules parser implemented by a processor and located at a geographic location different from a first geographic location where a first edge device is located, the first edge device corresponding to one of the plurality of edge devices, wherein the rules parser: receives a message from a first requesting device via the network interface if the message corresponds to the first type of message, the first type of message including a plurality of fields of information; retrieves information stored in the database based on information included in the plurality of fields of the first type of message, the retrieved information including second type of destination information corresponding to the first edge device and grammar information associated with the second type of destination information of the first edge device; and generates an action list based on the retrieved information; a scheduler determining an available time slot at the first geographic location when the first edge device is available to render an announcement and updating the action list to indicate the determined available time slot; an IoT Hub using the grammar information associated with the second type of destination information included in the updated action list to retrieve a corresponding audio file from the collection of audio files stored in the storage and for transmitting the audio file and the updated action list to the first edge device, wherein the updated action list and audio file is used by the first edge device to render an announcement at the determined available time slot based on information included in the updated action list; and a real-time audio controller that receives a message from one or more of the plurality of requesting devices via the network interface if the message corresponds to the second type of message, wherein when the real-time audio controller receives the second type of message, the real-time audio controller generates a real-time announcement action list and provides the real-time announcement action list to the IoT Hub, wherein the IoT Hub: negotiates a channel with the real-time audio controller and one of the plurality of edge devices; generates a channel identifier; provides the channel identifier to the first requesting device or the second requesting device; and notifies the real-time audio controller that a subscription has been established to the channel, wherein the real-time audio controller receives a dual-compressed byte array from the first requesting device or the second requesting device, the dual-compressed byte array including audio data and the IoT Hub transmits the dual-compressed byte array to one of the plurality of edge devices with which the channel had been negotiated, wherein the one of the plurality of edge devices decompresses the byte array and renders an announcement using the audio data included in the dual-compressed byte array, and wherein when the dual-compressed byte array is transmitted to one of the plurality of edge devices, the first requesting device or the second requesting device sends a message to terminate the channel and the channel is terminated by the IoT Hub.
22. The system of claim 21, wherein the first type of message is a REST call.
2. The system of claim 1, wherein the first type of message is a REST call.
23. The system of claim 21, wherein the second type of message is a gRPC subscription message.
3. The system of claim 1, wherein the second type of message is a gRPC subscription message.
24. The system of claim 21, wherein the network interface establishes a connection with the first edge device via the Internet.
4. The system of claim 1, wherein the network interface establishes a connection with the first edge device via the Internet.
25. The system of claim 21, wherein the memory corresponds to distributed memory within the cloud-platform.
5. The system of claim 1, wherein the memory corresponds to distributed memory within the cloud-platform.
26. The system of claim 21, wherein when the first type of message corresponds to a predetermined event, the IoT Hub transmits a message to an additional device, the additional device corresponding to a device of a customer and the message describing a delay or change in time associated with an event the customer was scheduled to participate in, the event including a travel or an entertainment event.
6. The system of claim 1, wherein when the first type of message corresponds to a predetermined event, the IoT Hub transmits a message to an additional device, the additional device corresponding to a device of a customer and the message describing a delay or change in time associated with an event the customer was scheduled to participate in, the event including a travel or an entertainment event.
27. The system of claim 21, wherein the collection of audio files include audio files of different languages, accents, and/or dialects and the IoT Hub uses the grammar information associated with the second type of destination to retrieve the audio file having a specific type of language, accent, and/or dialect.
7. The system of claim 1, wherein the collection of audio files include audio files of different languages, accents, and/or dialects and the IoT Hub uses the grammar information associated with the second type of destination to retrieve the audio file having a specific type of language, accent, and/or dialect.
28. The system of claim 21, wherein the rules parser sets a delay event to create a distinction between two consecutive announcement being rendered by the first edge device, the delay event corresponding to music, silence, a chime, or a predetermined message.
8. The system of claim 1, wherein the rules parser sets a delay event to create a distinction between two consecutive announcement being rendered by the first edge device, the delay event corresponding to music, silence, a chime, or a predetermined message.
29. The system of claim 21, wherein the first type of destination information corresponds to an airport, train station, or concert venue and the second type of destination information corresponds to a gate within the airport, train station, or concert venue.
9. The system of claim 1, wherein the first type of destination information corresponds to an airport, train station, or concert venue and the second type of destination information corresponds to a gate within the airport, train station, or concert venue.
30. The system of claim 21, wherein rendering the announcement at the first edge device includes playing the corresponding audio file on a speaker and displaying a visual message corresponding to the audio file on a screen.
10. The system of claim 1, wherein rendering the announcement at the first edge device includes playing the corresponding audio file on a speaker and displaying a visual message corresponding to the audio file on a screen.
32. The system of claim 21, wherein when the IoT Hub receives an error from the first edge device when the first edge device is unable to render the announcement and the memory includes a tracker log file to record error information corresponding to the error, the error information included a type of error and a time when the error occurred.
12. The system of claim 1, wherein when the IoT Hub receives an error from the first edge device when the first edge device is unable to render the announcement and the memory includes a tracker log file to record error information corresponding to the error, the error information included a type of error and a time when the error occurred.
33. The system of claim 21, further comprising: a content management system for managing information stored in the database; and an indexer including an index of information stored in the database, wherein the rules parser uses use one or more of the content management system or indexer to retrieve information stored in the database, and the IoT Hub uses one or more of the content management system or indexer to retrieve the corresponding audio file from the collection of audio files stored in the storage.
13. The system of claim 1, further comprising: a content management system for managing information stored in the database; and an indexer including an index of information stored in the database, wherein the rules parser uses use one or more of the content management system or indexer to retrieve information stored in the database, and the IoT Hub uses one or more of the content management system or indexer to retrieve the corresponding audio file from the collection of audio files stored in the storage.
34. The system of claim 21, wherein the requesting devices corresponds to one or more of a tablet, a computer, and/or a smartphone.
14. The system of claim 1, wherein the requesting devices corresponds to one or more of a tablet, a computer, and/or a smartphone.
35. The system of claim 1, wherein when the real-time audio controller receives an additional second type of message, the real-time audio controller generates an additional real- time announcement action list and provides the additional real-time announcement action list to the IoT Hub, wherein the IoT Hub: negotiates an additional channel with the real-time audio controller and one of the plurality of edge devices; generates an additional channel identifier; provides the additional channel identifier to the first requesting device or the second requesting device; and notifies the real-time audio controller that an additional subscription has been established to the additional channel, wherein the additional channel and the additional subscription are different from the channel and the channel identifier and are established after termination of the channel when the announcement corresponding to the real-time announcement action list has been processed.
15. The system of claim 1, wherein when the real-time audio controller receives an additional second type of message, the real-time audio controller generates an additional real-time announcement action list and provides the additional real-time announcement action list to the IoT Hub, wherein the IoT Hub: negotiates an additional channel with the real-time audio controller and one of the plurality of edge devices; generates an additional channel identifier; provides the additional channel identifier to the first requesting device or the second requesting device; and notifies the real-time audio controller that an additional subscription has been established to the additional channel, wherein the additional channel and the additional subscription are different from the channel and the channel identifier and are established after termination of the channel when the announcement corresponding to the real-time announcement action list has been processed.
37. The system of claim 36, wherein the dual-compressed byte array is compressed by two compression schemes including gzip compression followed by a protocol buffer compression.
17. The system of claim 1 wherein the dual-compressed byte array is compressed by two compression schemes including gzip compression followed by a protocol buffer compression.
38. The system of claim 21, wherein the first requesting device or the second requesting device includes: a microphone; a voice recognizer that monitor sound produced around one or more microphones and extracts raw voice data when sound is detected; a text generator that recognizes speech from the extracted raw voice data and generates text from the recognition result; a text analyzer using neural network classification to identify context information corresponding to the generated text, wherein the context is used to generate the first type of message and the second type of message.
18. The system of claim 1, wherein, the first requesting device or the second requesting device includes: a microphone; a voice recognizer that monitor sound produced around one or more microphones and extracts raw voice data when sound is detected; a text generator that recognizes speech from the extracted raw voice data and generates text from the recognition result; a text analyzer using neural network classification to identify context information corresponding to the generated text, wherein the context is used to generate the first type of message and the second type of message.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 to 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitations “the plurality of different geographic locations” in line 9, and “the second requesting device” in page 4, lines 7 and 12.  There is insufficient antecedent basis for these limitations in the claim. Same rationale applies to claim 39 since it recites similar limitations, and to claims 22 to 38, and 40, since they inherit the same deficiencies by virtue of their dependency on claims 21 and 39.
Claim 21 recites “the message corresponds” in line 17.  It is not clear whether “the message” recited in line 17 refers to the “a message” recited in line 16, or the “a message” recited in line 1 at page 3, rendering the claim indefinite.
Claim 21 recites “an announcement” in lines 10 and 14 of page 3, and line 9 of page 4. It is not clear whether all of the 3 recited “an announcement” refer to the same instance, or to separate and distinct instances of “an announcement”, which renders the claim indefinite. Same rationale applies to claim 39 since it recites similar limitations.
Claim 26 recites “transmits a message” in line 2. It is not clear whether the recited “a message” refers to the “a message” recited in claim 21, line 1, page 3, to the “a message” recited in claim 21, line 16, page 3, to the “a message” recited in claim 21, line 12, page 4, or to a separate and distinct instance of “a message”.  This renders the claim indefinite.
Claim 26 recites “the message describing a delay or change in time” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “the second type of destination” and “the audio file having a specific type of language, accent, and/or dialect” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 30 recites “the corresponding audio file” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites “the second type of destination included in the updated action list” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites “the corresponding audio file” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites “wherein when the IoT Hub receives an error from the first edge device when the first edge device is unable to render the announcement and the memory includes a tracker log file to record error information corresponding to the error, the error information included a type of error and a time when the error occurred”. This limitation is confusing, and it is not clear what the intention of the claim is. For purposes of examination, Examiner will interpret the claim as “wherein the IoT Hub receives an error from the first edge device when the first edge device is unable to render the announcement; and wherein the memory includes a tracker log file to record error information corresponding to the error, and the error information includes a type of error and a time when the error occurred”.
Claim 34 recites “the requesting devices” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites “the second requesting device” in line 8 and “the announcement corresponding to the real-time announcement action list” in line 14.  There is insufficient antecedent 
basis for these limitations in the claim.
Claim 38 recites “the second requesting device” in line 1 and “the context” in line 9.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 25, 27, 29 to 31, 34, 35, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (U.S. Publication No. 2017/0180067) hereinafter Poornachandran, in view of Verna et al. (U.S. Publication No. 2019/0226871) hereinafter Verna, and further in view of Nguyen et al. (U.S. Publication No. 2018/0077648) hereinafter Nguyen.
	As to claim 21:
	Poornachandran discloses:
A system for generating and transmitting messages for rendering of announcements on a plurality of edge devices located at a plurality of geographic locations [Abstract teaches public announcement system that creates and provides improved content in a given geographical area], comprising: 
storage within a cloud-platform storing a collection of audio files [Paragraph 0050 
teaches selecting an audio file from a set of audio transmissions, therefore, the audio files are stored; Paragraph 0108 teaches distributed computing environment where tasks are performed by a remote processing device linked through a communications network]; 
a memory including a database storing information [Paragraph 0046 teaches database server stores data and information] including: 
first type of destination information identifying one or more locations of venues where announcements are rendered [Paragraph 0054 teaches public announcement system is mounted in a transportation terminal; Paragraph 0055 teaches public announcement system is mounted in a store, an airport, train station, bus station, convert venue, or theater;  Paragraph 0017 teaches determining announcements to make at Frankfurt Airport, therefore, first type of information identifying locations of venues where announcements are rendered]; 
second type of destination information identifying location information corresponding to the plurality of different geographic locations where the plurality of edge devices are located, the plurality of edge devices including a first edge device located at a first geographic location [Paragraph 0041 teaches aggregating, inferring, and characterizing user demographic information relating to the identified geographic area, therefore, second type of information where the devices are located in a geographic location; Paragraph 0017 teaches determining to make announcements at Frankfurt Airport, in the near vicinity of the exit gate for a flight from China using a Chinese language (such as Mandarin), to provide a better user experience, therefore identifying second location information, within the location of the venue, i.e., a gate in an airport; Paragraph 0040 teaches operations can be provided by a network service, which can be operated separately from the announcement system, and can service multiple public announcement systems, therefore, located at different geographic locations, and multiple devices at different locations including a first device]; and 
grammar information including language-specific rules [Paragraph 0014 teaches cultural checker can be used to help public announcements to avoid inappropriate words or phrases while performing dynamic language selection; Paragraph 0031 teaches cultural rule checker performs checks on a choice of words when dynamic translation is involved to avoid improper cultural language use, e.g. context sensitive references, innuendo, etc., therefore language specific rules;  Paragraph 0034 teaches linguistic profiling is used to determine language preference, and identify auditory cues like dialect, and accent, therefore, profiles specific for a language]; 
a network interface for receiving messages from one or more of a plurality of requesting devices, the messages including a first type of message and a second type of message [Paragraph 0038 teaches receiving messages from multiple user devices, including preference information, user information, current and historical passenger information, sensor data, etc., therefore, first type and second type of messages; Paragraph 0041 teaches processing system obtains input from a variety of sources including user devices, where the input can also include opt-in user preferences; Fig. 1, 104, Network Interface]; 
a rules parser implemented by a processor [Paragraph 0025 teaches data aggregation engine aggregates data from a variety of input sources] to: 
receive a message from a first requesting device via the network interface if the message corresponds to the first type of message, the first type of message including a plurality of fields of information [Paragraph 0025 teaches data aggregation engine aggregates data from a variety of input sources, and includes data aggregation policies that are configurable with respect to a given location, where the data aggregation engine receives data and organizes the data into data structures, therefore, parsing the received data; Paragraph 0022 teaches receiving messages or information from devices, including population data, airline flight and passenger information, and individual preferences, therefore, first type of message including multiple fields]; 
retrieve information based on information included in the plurality of fields of the first type of message, the retrieved information including second type of destination information corresponding to the first edge device and grammar information associated with the second type of destination information of the first edge device [Paragraph 0013 teaches using data from multiple users and aggregating a decision vector, which can be a set of languages to be used and their priority orders, where multiple vectors can be created for use in different parts of the public space; Paragraph 0041 teaches receiving information (messages) from devices, aggregating the received messages, and characterizing user demographic information relating to the identified geographic area, including language translation and cultural checker to avoid incorrect verbiage, therefore, obtaining second type of destination information based on the fields or attributes included in the received information, corresponding to the identified geographic area, which is associated with the announcement system, and includes associated grammar information as represented by the language and cultural rule checker; Paragraph 0043 teaches using prior aggregated data to determine characteristics of the groups; Paragraph 0044 teaches aggregating data describing estimated demographic information for a geographic area covered by a public announcement system, determining delivery preferences based on the aggregated data, and characteristics based on the preferences; Paragraph 0034 teaches linguistic profiling can be used for the identification of characteristics form the received data, including dialect and accent, which can be used to determine language of choice]; and 
generate an action list based on the retrieved information [Paragraph 0044 teaches sorting retrieved content delivery characteristics to generate a set of public announcement recommendations; Paragraph 0042 teaches recommendation list including actions of making announcements in the top three determined languages, and proceed further down the recommendation list to the next few languages; Paragraph 0011 teaches generating content delivery preferences, such as a sequence of languages and delivery characteristics]; 
an IoT Hub retrieving an audio file from the collection of audio files stored in the storage and transmitting the audio file and the updated action list to the first edge device [Paragraph 0010 teaches input sources can include IoT sensing devices deployed throughout an airport;  Paragraph 0022 teaches sensor input interface receive data from IoT devices; Paragraph 0043 teaches using the recommendations, a public announcement is formed and provided to a content delivery system; Paragraph 0049 teaches receiving the recommendations and preparing a content transmission based on the set of announcement characteristics, and transmits the content transmission for presentation by the content delivery system; Paragraph 0050 teaches selecting an audio transmission from a set of audio transmissions that most closely matches the announcement characteristics; Paragraph 0076 teaches transmitting recommendation list and announcement data to public announcement system, where the recommendation list is the action list, and the announcement data is the audio transmission file], wherein the updated action list and audio file is used by the first edge device to render an announcement [Paragraph 0043 teaches public announcement is provided over a public address system as sound via speakers; Paragraph 0076 teaches content delivery system, which includes the edge device, receives the recommendation and announcement data and provides the public announcement content based on the recommendation and announcement content];
wherein the real-time audio controller receives an array of audio data from the first requesting device or the second requesting device and the IoT Hub transmits the array to one of the plurality of edge devices [Paragraph 0022 teaches receiving messages or information from devices, including population data, airline flight and passenger information, and individual preferences, therefore, first type of message including multiple fields; Paragraph 0050 teaches selecting an audio transmission from a set of audio transmissions that most closely matches the announcement characteristics; Paragraph 0076 teaches transmitting recommendation list and announcement data, including audio transmission data], wherein the one of the plurality of edge devices renders an announcement using the audio data included in the array [Paragraph 0043 teaches public announcement is provided over a public address system as sound via speakers].
Poornachandran does not appear to expressly disclose a scheduler determining an available time slot at the first geographic location when the first edge device is available to render an announcement and updating the action list to indicate the determined available time slot; render the announcement at the determined available time slot based on information included in the updated action list; a real-time audio controller that receives a message from one or more of the plurality of requesting devices via the network interface if the message corresponds to the second type of message, wherein when the real-time audio controller receives the second type of message, the real-time audio controller generates a real-time announcement action list and provides the real-time announcement action list to the IoT Hub; negotiates a channel with the real-time audio controller and one of the plurality of edge devices; generates a channel identifier; provides the channel identifier to the first requesting device or the second requesting device; notifies the real-time audio controller that a subscription has been established to the channel; and transmits the array to one of the plurality of edge devices with which the channel had been negotiated, and wherein when the array is transmitted to one of the plurality of edge devices, the first requesting device or the second requesting device sends a message to terminate the channel and the channel is terminated by the IoT Hub.
Verna discloses:
a scheduler determining an available time slot at the first geographic location when 
the first edge device is available to render an announcement and updating the action list to indicate the determined available time slot [Paragraph 0058 teaches depicting available time frames for which the user may receive substantially real-time alerts]; 
render the announcement at the determined available time slot based on information included in the updated action list [Paragraph 0093 teaches transmitting the digitized voice alert through specific towers in the specified region for distribution]; 
a real-time audio controller that receives a message from one or more of the plurality of requesting devices via the network interface if the message corresponds to the second type of message, wherein when the real-time audio controller receives the second type of message, the real-time audio controller generates a real-time announcement action list and provides the real-time announcement action list to the IoT Hub [Paragraph 0052 teaches communicating with real-time services being operated by any number of entities; Paragraph  0058 teaches the user may receive real-time alerts, and can select how the alerts are received; Paragraph 0063 teaches receiving a request to the real-time feeds].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Poornachandran, by incorporating a scheduler determining an available time slot at the first geographic location when the first edge device is available to render an announcement and updating the action list to indicate the determined available time slot; render the announcement at the determined available time slot based on information included in the updated action list; a real-time audio controller that receives a message from one or more of the plurality of requesting devices via the network interface if the message corresponds to the second type of message, wherein when the real-time audio controller receives the second type of message, the real-time audio controller generates a real-time announcement action list and provides the real-time announcement action list to the IoT Hub, as taught by Verna [Paragraph 0052, 0058, 0063, 0093], because both applications are directed to generation of notification and messages for broadcast and transmission to users or the public; by providing real-time alerts to users improves the notification systems and the user experience by providing important timely information to the users.
Neither Poornachandran nor Verna appear to expressly disclose negotiating a channel with the real-time audio controller and one of the plurality of edge devices; generates a channel identifier; provides the channel identifier to the first requesting device or the second requesting device; notifies the real-time audio controller that a subscription has been established to the channel; and transmits the array to one of the plurality of edge devices with which the channel had been negotiated, and wherein when the array is transmitted to one of the plurality of edge devices, the first requesting device or the second requesting device sends a message to terminate the channel and the channel is terminated by the IoT Hub.
Nguyen discloses:
negotiates a channel with the real-time audio controller and one of the plurality of edge devices [Paragraph 0033 teaches creation of virtual service channels; Paragraph 0046 teaches creation of a virtual service channel; Paragraph 0035 teaches creating a temporary virtual service channel]; 
generates a channel identifier [Paragraph 0029 teaches each virtual service channel is identified by a service based universally identification string; Paragraph 0030 teaches identifying each virtual service channel; Paragraph 0035 teaches generating a channel identification string]; 
provides the channel identifier to the first requesting device or the second requesting device [Paragraph 0035 teaches associating the identifier with a brand-new ad hoc virtual service channel; Paragraph 0033 teaches activating a virtual channel on a device, therefore, providing the channel identifier to the device]; and 
notifies the real-time audio controller that a subscription has been established to the channel [Paragraph 0044 teaches devices must subscribe to a predefined virtual channel, where successful subscriptions are stored in relation to the channels, and this information can also be sent to a dedicated anchor device of the system];
transmits the array to one of the plurality of edge devices with which the channel had been negotiated [Paragraph 0029 teaches using the channel identification string to broadcast the virtual channel; Paragraph 0033 teaches each message sent is bound to the specific virtual service channel], and
and wherein when the array is transmitted to one of the plurality of edge devices, the first requesting device or the second requesting device sends a message to terminate the channel and the channel is terminated by the IoT Hub [Paragraph 0033 teaches method allows the user to deactivate one or all virtual channels on a device; Paragraph 0039 teaches deleting or deactivating the virtual channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Poornachandran as modified by Verna, by negotiating a channel with the real-time audio controller and one of the plurality of edge devices; generates a channel identifier; provides the channel identifier to the first requesting device or the second requesting device; notifies the real-time audio controller that a subscription has been established to the channel; and transmits the array to one of the plurality of edge devices with which the channel had been negotiated, and wherein when the array is transmitted to one of the plurality of edge devices, the first requesting device or the second requesting device sends a message to terminate the channel and the channel is terminated by the IoT Hub, as taught by Nguyen [Paragraphs 0029, 0030, 0033, 0035, 0044, 0046], because the applications are directed to generation of notification and messages for broadcast and transmission to users; incorporating the creation of ad-hoc virtual channels that are based on service purposes enables real-time communication of messages while keeping the power consumption on the devices as little as possible, and enables to provide location oriented services and information to users, as well as alerting them about emergency situations and events (See Nguyen Para [0012]-[0015]).
Claim 39 is rejected by applying the same rationale, since it recites similar limitations.

As to claim 24:
	Poornachandran discloses:
the network interface establishes a connection with the first edge device via the Internet [Paragraph 0046 teaches the public announcement system can communicate with the service over the Internet].

As to claim 25:
	Poornachandran discloses:
the memory corresponds to distributed memory within the cloud-platform [Paragraph 0108 teaches distributed computing environment including remote memory storage devices, and data resident across several memory devices across a network].

As to claim 27:
	Poornachandran discloses:
the collection of audio files include audio files of different languages, accents, and/or dialects and the IoT Hub uses the grammar information associated with the second type of destination to retrieve the audio file having a specific type of language, accent, and/or dialect [Paragraph 0013 teaches vectors can be created for use in different parts of the public space, where the vector can be a set of languages, and granularity for dialects can be based on local data related to a language of choice, like at an airport, local flight data, to further provide appropriate recommendations based on the vectors, therefore using the grammar information associated with the second type of information to retrieve a specific language and dialect; Paragraph 0028 teaches obtaining and ranking characteristics like language, speed, and dialect; Paragraph 0034 teaches identifying characteristics including accent and dialect to determine language of preference; Paragraph 0036 teaches accent classification; Paragraph 0050 teaches select the audio transmission from a set of audio transmissions that most closely matches the announcement characteristics].

As to claim 29:
	Poornachandran discloses:
the first type of destination information corresponds to an airport, train station, or concert venue and the second type of destination information corresponds to a gate within the airport, train station, or concert venue [Paragraph 0054 teaches public announcement system is mounted in a transportation terminal; Paragraph 0055 teaches public announcement system is mounted in a store, an airport, train station, bus station, convert venue, or theater;  Paragraph 0017 teaches determining to make announcements at Frankfurt Airport, in the near vicinity of the exit gate for a flight from China using a Chinese language (such as Mandarin), to provide a better user experience, therefore identifying second location information, within the location of the venue, i.e., a gate in an airport where announcements are rendered].

As to claim 30:
	Poornachandran discloses:
rendering the announcement at the first edge device includes playing the 
corresponding audio file on a speaker and displaying a visual message corresponding to the audio file on a screen [Paragraph 0043 teaches the public announcement is provided over a public address system as sound via speakers; Paragraph 0049 teaches transmitting the content transmission for presentation on one or more content delivery systems or personal devices; Paragraph 0046 teaches results include announcement text, audio for broadcasting, etc.].

As to claim 31:
	Poornachandran discloses:
wherein the IoT Hub uses the grammar information associated with the second type of destination included in the updated action list to receive the audio file from the collection of audio files [Paragraph 0013 teaches vectors can be created for use in different parts of the public space, where the vector can be a set of languages, and granularity for dialects can be based on local data related to a language of choice, like at an airport, local flight data, to further provide appropriate recommendations based on the vectors, therefore using the grammar information associated with the second type of information to retrieve a specific language and dialect; Paragraph 0028 teaches obtaining and ranking characteristics like language, speed, and dialect; Paragraph 0034 teaches identifying characteristics including accent and dialect to determine language of preference; Paragraph 0036 teaches accent classification; Paragraph 0050 teaches select the audio transmission from a set of audio transmissions that most closely matches the announcement characteristics].

As to claim 34:
	Poornachandran discloses:
the requesting devices corresponds to one or more of a tablet, a computer, and/or a smartphone [Paragraph 0041 teaches user devices include wearables, phone, tablet, etc.].
As to claim 35:
	Poornachandran as modified by Verna discloses:
the real-time audio controller receives an additional second type of message, the real-time audio controller generates an additional real-time announcement action list and provides the real-time announcement action list to the IoT Hub [Verna - Paragraph 0052 teaches communicating with real-time services being operated by any number of entities; Paragraph  0058 teaches the user may receive real-time alerts, and can select how the alerts are received; Paragraph 0063 teaches receiving a request to the real-time feeds].
Neither Poornachandran nor Verna appear to expressly disclose negotiates an additional channel with the real-time audio controller and one of the plurality of edge devices; generates an additional channel identifier; provides the additional channel identifier to the first requesting device or the second requesting device; and notifies the real-time audio controller that an additional subscription has been established to the additional channel, wherein the additional channel and the additional subscription are different from the channel and the channel identifier and are established after termination of the channel when the announcement corresponding to the real-time announcement action list has been processed.
Nguyen further discloses:
negotiates an additional channel with the real-time audio controller and one of the plurality of edge devices [Paragraph 0015 teaches creating ad hoc virtual channels based on service purposes; Paragraph 0033 teaches creation of virtual service channels; Paragraph 0046 teaches creation of a virtual service channel; Paragraph 0035 teaches creating a temporary virtual service channel]; 
generates an additional channel identifier [Paragraph 0029 teaches each virtual service channel is identified by a service based universally identification string; Paragraph 0030 teaches identifying each virtual service channel; Paragraph 0035 teaches generating a channel identification string]; 
provides the additional channel identifier to the first requesting device or the second requesting device [Paragraph 0035 teaches associating the identifier with a brand-new ad hoc virtual service channel; Paragraph 0033 teaches activating a virtual channel on a device, therefore, providing the channel identifier to the device, which can be an additional channel identifier]; and 
notifies the real-time audio controller that an additional subscription has been established to the additional channel [Paragraph 0044 teaches devices must subscribe to a predefined virtual channel, where successful subscriptions are stored in relation to the channels, and this information can also be sent to a dedicated anchor device of the system];
wherein the additional channel and the additional subscription are different from the channel and the channel identifier [Paragraph 0033 teaches each message sent is bound to the specific virtual service channel; Paragraph 0035 teaches creating an additional brand-new ad hoc virtual service channel with a different identification number and virtual service band, therefore, the additional channels and subscriptions are different], and
are established after termination of the channel when the announcement corresponding to the real-time announcement action list has been processed [Paragraph 0033 teaches method allows the user to deactivate one or all virtual channels on a device; Paragraph 0039 teaches deleting or deactivating the virtual channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Poornachandran as modified by Verna, by negotiating an additional channel with the real-time audio controller and one of the plurality of edge devices; generates an additional channel identifier; provides the additional channel identifier to the first requesting device or the second requesting device; and notifies the real-time audio controller that an additional subscription has been established to the additional channel, wherein the additional channel and the additional subscription are different from the channel and the channel identifier and are established after termination of the channel when the announcement corresponding to the real-time announcement action list has been processed, as taught by Nguyen [Paragraphs 0029, 0030, 0033, 0035, 0044, 0046], because the applications are directed to generation of notification and messages for broadcast and transmission to users; incorporating the creation of ad-hoc virtual channels that are based on service purposes enables real-time communication of messages while keeping the power consumption on the devices as little as possible, and enables to provide location oriented services and information to users, as well as alerting them about emergency situations and events (See Nguyen Para [0012]-[0015]).

As to claim 38:
	Poornachandran discloses:
the first requesting device or the second requesting device includes: a microphone [Paragraph 0022 teaches sensors can include microphones]; 
a voice recognizer that monitor sound produced around one or more microphones and extracts raw voice data when sound is detected [Paragraph 0043 teaches microphone obtains audio information about speakers]; 
a text generator that recognizes speech from the extracted raw voice data and generates text from the recognition result [Paragraph 0036 teaches analyzing speech and identifying speech patterns of speakers; Paragraph 0025 teaches processing audio to determine languages spoken by a set of speakers; Paragraph 0033 teaches speech recognition]; 
a text analyzer using neural network classification to identify context information corresponding to the generated text, wherein the context is used to generate the first type of message and the second type of message [Paragraph 0013 teaches using data from multiple users and aggregating a decision vector, where the decision vector can be a set of languages to be used and their priority orders, and where the aggregation can be based on machine learning, and using adaptive feedback learning capability to improve recommendations; Paragraph 0043 teaches analyzing gathered data to infer characteristics of the speakers or groups, and based on the characteristics provide recommendations for public announcements, and generating public announcements based on the recommendations].

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (U.S. Publication No. 2017/0180067), in view of Verna et al. (U.S. Publication No. 2019/0226871) hereinafter Verna, in view of Nguyen et al. (U.S. Publication No. 2018/0077648) hereinafter Nguyen, and further in view of Kundu et al. (U.S. Publication No. 2019/0378225) hereinafter Kundu.
As to claim 22:
	Poornachandran as modified by Verna discloses all the limitations as set forth in the rejections of claim 21 above, but does not appear to expressly disclose the first type of message is a 
REST call.
	Kundu discloses:
the first type of message is a REST call [Paragraph 0162 teaches system is comprised of numerous interconnected elements, which are categorized into five tiers, including a Data Tier 840; Fig. 8, Flight Information Current State Diagram, including Data Tier 840, with AWS S3 842; Paragraph 0169 teaches AWS S3 842 services use the Representational State Transfer (REST) architecture is used to interface with external systems, therefore, messages can be REST calls].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Poornachandran as modified by Verna, by incorporating REST call messages, as taught by Kundu [Paragraphs 0162, 0169], because the applications are directed to generation of notification and messages for broadcast and transmission to users or the public; incorporating the ability of receiving and managing REST call messages increases flexibility and versatility of the system, and enables the use of services including AWS, which provide scalable, large capacity storage and computing without needing to build a physical server farm (See Kundu Para[0169]).

As to claim 26:
	Poornachandran further discloses:
when the first type of message corresponds to a predetermined event, the IoT Hub transmits a message to an additional device, the additional device corresponding to a device of a customer [Paragraph 0105 teaches different types of alerts can be generated and sent to user devices; Paragraph 0117 teaches example of message alert, including flight information].
Neither Poornachandran nor Verna appear to expressly disclose the message describing a delay or change in time associated with an event the customer was scheduled to participate in, the event including a travel or an entertainment event.
Kundu discloses:
the message describing a delay or change in time associated with an event the customer was scheduled to participate in, the event including a travel or an entertainment event [Paragraph 0128 teaches gate information feed data includes air travel delay data; Paragraph 0133 teaches data is filtered to provide the user with the data appropriate to their use/request]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Poornachandran as modified by Verna, by incorporating messages describing a delay or change in time associated with an event the customer was scheduled to participate in, the event including a travel or an entertainment event, as taught by Kundu [Paragraphs 0128, 0133], because the applications are directed to generation of notification and messages for broadcast and transmission to users or the public; providing the user with relevant and important data that is tailored to his needs, improves user experience and facilitates tools that might help the user when in need, in a faster and simpler manner (See Kundu Para [0154, 0155]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (U.S. Publication No. 2017/0180067) hereinafter Poornachandran, in view of Verna et al. (U.S. Publication No. 2019/0226871) hereinafter Verna, in view of Nguyen et al. (U.S. Publication No. 2018/0077648) hereinafter Nguyen, and further in view of Wang et al. (U.S. Publication No. 2020/0145493) hereinafter Wang.
As to claim 23:
	Poornachandran as modified by Verna discloses all the limitations as set forth in the rejections of claim 21 above, but does not appear to expressly disclose the second type of message is a gRPC subscription message.
Wang discloses:
the second type of message is a gRPC subscription message [Fig. 11 teaches gRPC messages transmitted between IoT Server, IoT APP Server, and the Application;  Paragraph 0282 teaches IoT device agent communicating via wireless with different nodes, using environment independent gRPC].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Poornachandran as modified by Verna, by incorporating gRPC messages, as taught by Wang [Paragraph 0282], because the applications are directed to generation of notification and messages for broadcast and transmission; incorporating gRPC messages improves flexibility, efficiency, and performance of the system, while enabling bidirectional streaming and flow control.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (U.S. Publication No. 2017/0180067) hereinafter Poornachandran, in view of Verna et al. (U.S. Publication No. 2019/0226871) hereinafter Verna, in view of Nguyen et al. (U.S. Publication No. 2018/0077648) hereinafter Nguyen, and further in view of Kore et al. (U.S. Publication No. 2016/0182383) hereinafter Kore.
As to claim 28:
	Poornachandran as modified by Verna discloses all the limitations as set forth in the rejections of claim 21 above, but does not appear to expressly disclose the rules parser sets a delay event to create a distinction between two consecutive announcement being rendered by the first edge device, the delay event corresponding to music, silence, a chime, or a predetermined message.
	Kore discloses:
the rules parser sets a delay event to create a distinction between two consecutive announcement being rendered by the first edge device, the delay event corresponding to music, silence, a chime, or a predetermined message [Paragraph 0071 teaches user may specify that a selected zone or a number of speakers within a zone should contain a delay in broadcast, and may specify which speakers or zones should contain a delay in broadcast, the order of broadcast, and the length of the delay in between broadcast of announcements].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Poornachandran as modified by Verna, by incorporating delay event to create a distinction between two consecutive announcement being rendered by the first edge device, as taught by Kore [Paragraph 0071], because the applications are directed to generation of notification and messages for broadcast and transmission; incorporating delay events to create a distinctions between consecutive announcement maintains intelligibility of the announcements, improving thereby the user experience (See Kore Para [0069]).

Claim 33 is are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (U.S. Publication No. 2017/0180067), in view of Verna et al. (U.S. Publication No. 2019/0226871) hereinafter Verna, in view of Nguyen et al. (U.S. Publication No. 2018/0077648) hereinafter Nguyen, and further in view of Pradeep et al. (U.S. Publication No. 2019/0095260) hereinafter Pradeep.
As to claim 33:
	Poornachandran discloses:
a content management system for managing information stored in the database; wherein the rules parser uses use one or more of the content management system or indexer to retrieve information stored in the database, and the IoT Hub uses one or more of the content management system or indexer to retrieve the corresponding audio file from the collection of audio files stored in the storage [Paragraph 0046 teaches database servers store data regarding the sensor inputs, direct user preferences, data feed information, and account information, and control server provides data integrity/redundancy services such as causing snapshotting, caching and/or other features].
Poornachandran does not appear to expressly disclose an indexer including an index of information stored in the database.
Pradeep discloses:
an indexer including an index of information stored in the database [Paragraph 0171 teaches the content search servers can provide query an indexer functions; Paragraph 0173 teaches communicating with one or more content search servers or indexers to identify, retrieve, move, or update data stored in the storage systems; Paragraph 0175 teaches indexer can provide an index of information available in the database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Poornachandran as modified by Verna, by incorporating an indexer including an index of information stored in the database, as taught by Pradeep [Paragraph 0171, 0173, 0175], because the applications are directed to data management, and real-time processing of events; incorporating an indexer including an index of the information improves performance of data retrieval and storage, and enables the user to search through content stored in on-demand database environments that store content of multiple disparate sources (See Pradeep Para [0171]).

Claims 32, 36, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (U.S. Publication No. 2017/0180067) hereinafter Poornachandran, in view of Verna et al. (U.S. Publication No. 2019/0226871) hereinafter Verna, in view of Nguyen et al. (U.S. Publication No. 2018/0077648) hereinafter Nguyen, and further in view of Emadzadeh et al. (U.S. Publication No. 2015/0149659) hereinafter Emadzadeh.
	As to claim 32:
	Poornachandran discloses:
the IoT Hub receives an error from the first edge device when the first edge device is unable to render the announcement and the memory includes a tracker log file to record error information corresponding to the error [Paragraph 0046 teaches the service can include logging server that can track usage and operations performed by the service and on behalf of the service, therefore, including error information].
Poornachandran does not appear to expressly disclose the error information included a type of error and a time when the error occurred.
Emadzadeh discloses:
the error information included a type of error and a time when the error occurred [Paragraph 0041 teaches transfer log reflecting the status or other analytics associated with data transfer requests, where the log may record the date, time, and other analytics about the transferred data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Poornachandran as modified by Verna, by incorporating error information including a type of error and a time when the error occurred, as taught by Emadzadeh [Paragraphs 0041], because the applications are directed to management of data; incorporating additional types of information in a log is a simple substitution of one known element for another to obtain predictable results.

As to claim 36:
Poornachandran does not appear to expressly disclose the array of audio data is a dual-compressed byte array and the plurality of edge devices decompresses the dual-compressed byte array prior to rendering the announcement.
Emadzadeh discloses:
the array of audio data is a dual-compressed byte array and the plurality of edge devices decompresses the dual-compressed byte array prior to rendering the announcement [Paragraph 0108 teaches achieving further compression through traditional compression and using techniques such as protocol buffer encapsulation before transmission to the target; Paragraph 0109 teaches compressing the packets using zip or other compression technique, and further encapsulating the zipped batch in a protocol buffer, to further transmit the messages, hence, the data is dual-compressed; Paragraph 0045 teaches contents received from are decompressed by reversing the steps that were used to compress the contents of those messages; Paragraph 0110 teaches decompressing the received messages; Examiner notes that decompressing messages prior to rendering or using the contents is a conventional and required process in computer systems when the data is compressed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Poornachandran as modified by Verna, by incorporating an array of audio data as a dual-compressed byte array and the plurality of edge devices decompresses the dual-compressed byte array prior to rendering the announcement, as taught by Emadzadeh [Paragraphs 0045, 0108-0110], because the applications are directed to management of data; incorporating multi-compression of messages prior to transmission further reduce the content size during transfer, which improves the efficiency of transmission and communications (See Emadzadeh Para [0008], [0018]).

As to claim 37:
Poornachandran as modified by Emadzadeh discloses:
the dual-compressed byte array is compressed by two compression schemes including gzip compression followed by a protocol buffer compression [Paragraph 0108 teaches achieving further compression through traditional compression and using techniques such as protocol buffer encapsulation before transmission to the target; Paragraph 0109 teaches compressing the packets using zip or other compression technique, and further encapsulating the zipped batch in a protocol buffer, to further transmit the messages].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Poornachandran as modified by Verna, by incorporating a dual-compressed byte array compressed by two compression schemes including gzip compression followed by a protocol buffer compression, as taught by Emadzadeh [Paragraphs 0108, 0109], because the applications are directed to management of data; incorporating multi-compression of messages prior to transmission further reduce the content size during transfer, which improves the efficiency of data transmission (See Emadzadeh Para [0008], [0018]).

As to claim 40:
Poornachandran does not appear to expressly disclose the array of audio data is a dual-compressed byte array that is decompressed prior to the rendering of the announcement by one of the plurality of edge devices.
Emadzadeh discloses:
the array of audio data is a dual-compressed byte array that is decompressed prior to the rendering of the announcement by one of the plurality of edge devices [Paragraph 0108 teaches achieving further compression through traditional compression and using techniques such as protocol buffer encapsulation before transmission to the target; Paragraph 0109 teaches compressing the packets using zip or other compression technique, and further encapsulating the zipped batch in a protocol buffer, to further transmit the messages, hence, the data is dual-compressed; Paragraph 0045 teaches contents received from are decompressed by reversing the steps that were used to compress the contents of those messages; Paragraph 0110 teaches decompressing the received messages; Examiner notes that decompressing messages prior to rendering or using the contents is a conventional and required process in computer systems when the data is compressed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Poornachandran as modified by Verna, by incorporating an array of audio data that is a dual-compressed byte array that is decompressed prior to the rendering of the announcement by one of the plurality of edge devices, as taught by Emadzadeh [Paragraphs 0045, 0108-0110], because the applications are directed to management of data; incorporating multi-compression of messages prior to transmission further reduce the content size during transfer, which improves the efficiency of transmission and communications (See Emadzadeh Para [0008], [0018]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169